Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,201,589. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recites the circuit comprising:
a mixer; and
a filter comprising the transistor, the resistor and the capacitor.

                                                 Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6-14 are rejected under 35 USC 103 (b) as being unpatentable over Connell et al (US 8,588,726) in view of Quadir et al (US 7,135,932).
Regarding claims 1, 6 and 9, Connell et al disclose the circuit as shown on Figures 6-7 comprising:
-a mixer (520) comprising a first input (+RIn, -RIn), a second input (LO+, I..O-), and an output; and
- a filter (530) comprising the inductor and the capacitor being coupled to the mixer (520). Regarding claim 10-12 and 13-14, wherein the circuit of Connell et al is a wireless communication device for a cellular communication system, see the Background.
Regarding claim 12, wherein the third terminal of the transistor is connected to the output of the mixer, Connell et al disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-the inductor is the active inductor having a transistor having a first terminal, a second terminal, and a third terminal, and a resistor connected between the first terminal of the transistor and a voltage potential as combined in claims 1, 6 and 9.
Nevertheless, Connell et al suggest the active inductor (AL1) as shown on Figure the LC low pass filter (40) as shown on 1 for Quadir et al suggests the active inductor (AL1) comprising the transistor (Ml) and the resistor (Rl) as shown on Figure 7 for increasing bandwidth, see the paragraph 16.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the active inductor in the circuit of Connell et al as suggested by Quadir et al for the purpose of increasing bandwidth.
Also, a skilled artisan realizes that the filter (530) of Connell et al is the lowpass filter which is coupled to the IF output of the mixer (520) for the purpose of removing unwanted low frequencies at the IF output; and placing the low pass filter before the LO input or the RF input of the mixer for removing any unwanted frequencies is well known on the art. Thus, placing a low pass filter before the LO input or the RF input of the mixer of Connell et al for the purpose of removing unwanted low frequencies as claimed is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Connell et al is to be used that would have been obvious at the time of the invention.
Regarding to claims 3-4 and 7-8, as well known in the mixer art, the mixer comprise different types and selecting an optimum type as claimed is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Connell et al is to be used that would have been obvious at the time of the invention.

Allowable Subject Matter

Claims 2 and 5 would be allowable if rewritten or amended to include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
-further comprising a current mirror, a digital to analog converter, and a second capacitor;
wherein an output of the current mirror is coupled to the second input of the mixer via the filter;
wherein the digital to analog converter is configured to receive a digital word and deliver a current to the current mirror; and wherein the second capacitor is connected between an input of
the current mirror and the signal ground as combined in claims 2 and 5.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842